Art Unit: 3633

	Notice of Pre-AIA  or AIA  Status

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the Appeal Brief filed on 1/20/2021, PROSECUTION IS HEREBY REOPENED.  The rejection of the claims are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Axsom (6901713) in view of Hotchin et al (2016/0096772).
Per claims 1, 8-9, Axsom shows a partition for a building structure, the partition comprising a support frame (20) and at least one plasterboard (12) affixed to the support frame by means of with a plurality of screws (22), wherein: the plasterboard comprises a gypsum matrix having fibers embedded therein (col 6 lines 1-10), the support frame comprises a plurality of elongate timber members (studs), the plasterboard is in direct contact with the support frame, at least a portion of the screws is distributed around a perimeter of the plasterboard, and engages with timber members disposed at the perimeter of the plasterboard, the at least one screw is located in an inner region of the plasterboard that is displaced from a perimeter of the plasterboard, and engages with a central timber member that contacts the inner region of the plasterboard.
Axsom does not show the an average spacing between nearest neighbor screws is greater than 500mm, the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix, the gypsum matrix further 
Hotchin et al (par 11-15) discloses the use of fibre and additive to reinforce a gypsum plasterboard, the fibre being in an amount of at least 1-2.5 percent weight, the additive being in an amount of at least 2-2.5 by weight.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Axsom’s structure to show the average spacing between nearest neighbor screws is greater than 500mm since it is well known practice in the art to have wall spacing at 8 (203mm), 16 (406mm), 24 inches (609mm) spaced apart center to center depending on the builder to satisfy a particular local area code and one having ordinary skill in the art would have found it obvious to put neighboring screws apart of at least 500mm in order to fasten the board to the supporting frame as deemed needed to provide needed mounting strength, and it would have been obvious to one having ordinary skill in the art to modify Axsom’s structure to show the gypsum having fibers embedded therein in an amount of at least 1 wt% relative to the gypsum of the gypsum matrix, the gypsum matrix further comprising a polymeric additive that is present in an amount of at least 1 wt% relative to the gypsum as taught by Hotchin et al in order to strengthen the core of the board (par 39).

Per claims 4-7, Axsom as modified shows all the claimed limitations except for the fibers being in an amount of at least 3wt% relative to the gypsum, the polymeric additive is present in an amount of at least 3wt% relative to the gypsum, the polymeric additive is present an amount of at least 5wt% relative to the gypsum, since it has been 

Per claim 2, 10, Axsom as modified further shows the average spacing between nearest neighbor screws is greater than 550mm, 600mm.

Per claims 11-12, Axsom as modified does not show the average distance spacing between nearest neighbor screws disposed along the central timber member is greater than 800mm or 1000mm.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Axsom’s modified structure to show the average distance spacing between nearest neighbor screws disposed along the central timber member is greater than 800mm or 1000mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that by discovering an optimum value of a result, the effective variable involves only routine skill in the art. In re Boesch, 617F.2d 272, 205 USPQ 215 (CCPA 1980). Refer to MPEP § 2144.05, and one having ordinary skill in the art would have .

Response to Arguments
Applicant’s arguments, see appeal brief, filed 1/20/2021, with respect to the rejection(s) of claim(s) 1-2, 4-12 under Axsom have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Axsom in view of Hotchin et al.  Hotchin discloses the use of fibre and additive in the range of 1-2.5%wt.  Modifying Axsom with Hotchin et al shows the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different plasterboard compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

4/22/21